182 S.W.3d 270 (2006)
E.W., Respondent,
v.
KANSAS CITY MISSOURI SCHOOL DISTRICT, Appellant.
No. WD 64943.
Missouri Court of Appeals, Western District.
January 24, 2006.
Charles R. Brown, Kansas City, MO, for appellant.
Dean L. Christianson, St. Louis, MO, for respondent.
Before HARDWICK, P.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
The Kansas City Missouri School District appeals the Labor and Industrial Relations Commission's Order finding that it was responsible for some of the medical expenses of E.W., a former high school teacher in the District, and that because it refused to pay certain medical expenses of E.W., without reasonable grounds, it was liable for E.W.'s attorney's fees in the amount of $1000. Because a published *271 opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).